      Case 4:20-cr-06018-SAB     ECF No. 120    filed 10/06/20   PageID.267 Page 1 of 6


                                                                                FILED IN THE
                                                                            U.S. DISTRICT COURT
1                          UNITED STATES DISTRICT COURT               EASTERN DISTRICT OF WASHINGTON



                                                                       Oct 06, 2020
2                       EASTERN DISTRICT OF WASHINGTON                     SEAN F. MCAVOY, CLERK



3    UNITED STATES OF AMERICA,                      No. 4:20-CR-6018-SAB-2

4                        Plaintiff,                 ORDER DENYING DEFENDANT’S
                                                    MOTION TO MODIFY
5    vs.                                            CONDITIONS OF RELEASE AND
                                                    GRANTING THE UNITED
6    CAMERON EARL CAMPBELL,                         STATES’ MOTION FOR
                                                    DETENTION
7                        Defendant.
                                                    ECF Nos. 27, 111
8

9          On Monday, October 05, 2020, the Court conducted a status hearing to

10   consider the United States’ Motion for Detention (ECF No. 27) and Defendant’s

11   Motion to Modify Conditions of Release (ECF No. 111). Pursuant to General

12   Order 20-101-3 and the CARES Act, Pub. L. No. 116-136 (H.R. 748) (eff. March

13   27, 2020), the Court found that video conferencing was not reasonably available

14   for Defendant. With his consent, Defendant appeared by telephone, represented by

15   Scott Johnson. Assistant United States Attorney Caitlin Baunsgard represented the

16   United States.

17         On Friday, September 04, 2020, the Court ordered that Defendant be

18   temporarily released from custody for the purposes of participating in inpatient

19   treatment at American Behavioral Health Services (ABHS) in Spokane and

20   deferred ruling on the United States’ Motion for Detention (ECF No. 27) until

     ORDER DENYING DEFENDANT’S MOTION TO MODIFY CONDITIONS OF
     RELEASE AND GRANTING THE UNITED STATES’ MOTION FOR
     DETENTION - 1
      Case 4:20-cr-06018-SAB     ECF No. 120     filed 10/06/20   PageID.268 Page 2 of 6




1    Defendant completed treatment at ABHS. ECF No. 103. Defendant completed his

2    treatment at ABHS and was released on Monday, October 05, 2020.

3          Defendant requested that the Court modify his conditions of release to allow

4    him to reside with either his mother or his wife and to be placed on location

5    monitoring. ECF No. 111. The Court has considered this proposed release plans,

6    the pretrial service reports (ECF Nos. 34, 67, 75, and 115), the arguments and

7    proffers of the parties, and evaluated the four factors outlined in 18 U.S.C. §

8    3142(g) to decide whether there were conditions of release that would reasonably

9    assure Defendant’s appearance in court and the safety of the community: (1) the

10   nature and circumstances of the offense; (2) the weight of evidence against

11   Defendant; (3) the history and characteristics of Defendant; and (4) the nature and

12   seriousness of the danger Defendant would present to the community if released.

13   Based on these factors as outlined at the hearing and in this order, the Court denies

14   Defendant’s motion to modify and grants the United States’ Motion for Detention.

15         Due to the nature of the charge, there is a rebuttable presumption of

16   detention in this case. Defendant is charged with conspiring to distribute fentanyl

17   and possession with intent to distribute fentanyl. The United States proffered that

18   Defendant was involved in trafficking large quantities of fentanyl, which involved

19   him making trips between Mexico and the United States. It was proffered that

20   after a return from Mexico, a search was executed on his backpack and law

     ORDER DENYING DEFENDANT’S MOTION TO MODIFY CONDITIONS OF
     RELEASE AND GRANTING THE UNITED STATES’ MOTION FOR
     DETENTION - 2
      Case 4:20-cr-06018-SAB       ECF No. 120    filed 10/06/20   PageID.269 Page 3 of 6




1    enforcement located 15,000 fentanyl pills. It was proffered that one of

2    Defendant’s proposed release addresses—the residence where he lived with his

3    wife prior to his arrest—was subject to a search warrant where loose pills were

4    discovered. The United States also proffered Defendant’s wife has admitted to

5    struggling with addiction issues, which causes the United States concern should

6    Defendant be released to live with her during the infancy of his sobriety. The

7    Court was given no information whether she is currently seeking substance abuse

8    treatment. Moreover, the United States has proffered that she had criminal

9    exposure in this matter, making her a potential co-defendant and/or witness in the

10   underlying prosecution.

11         The weight of the evidence is the least important factor and Defendant is

12   entitled to a presumption of innocence. Based on the United States’ proffer, there

13   is sufficient evidentiary weight to the case to give the Court concern as to

14   dangerousness and risk of nonappearance.

15         Turning to his history and characteristics, Defendant is 29 years old and was

16   born in Richland, Washington. He is a lifelong resident of the Tri-Cities area. His

17   mother, two siblings, and his wife all reside in the district. Prior to his arrest,

18   Defendant resided with his wife and her two children in Richland, Washington.

19   Defendant does not currently have a United States passport as it was seized related

20   to the instant offense. Defendant reported that he had taken a trip to Mexico in

     ORDER DENYING DEFENDANT’S MOTION TO MODIFY CONDITIONS OF
     RELEASE AND GRANTING THE UNITED STATES’ MOTION FOR
     DETENTION - 3
      Case 4:20-cr-06018-SAB      ECF No. 120    filed 10/06/20   PageID.270 Page 4 of 6




1    February 2020 for vacation and denied any other foreign travel. In contrast, the

2    United States reported that Defendant had made 16 crossings to Mexico since

3    December of 2019. Defendant was not employed at the time of his arrest, though

4    he believes he could secure employment were he to be granted pretrial release.

5          Defendant has a substantial criminal history beginning at the age of 18.

6    Notably, Defendant has been charged with possession of a controlled substance on

7    five occasions (in 2009, 2010, 2011, 2013, and 2014) and delivery of heroin in

8    2011. He has been convicted of several weapons offenses, including possession of

9    a dangerous weapon twice in 2013 and once in 2014, aiming a firearm at a person

10   in 2013, and fourth degree assault in 2014. He was also convicted of several

11   counts of burglary and financial fraud in 2015. He completed his term of DOC

12   supervision in September 2019, one month before the new conspiracy charge is

13   alleged to have arose.

14         While the Court recognizes Defendant successfully completed inpatient

15   treatment, the limited capacity of the United States Probation Office to provide the

16   highly structured supervision Defendant would need due to COVID-19 gives the

17   Court concerns about releasing Defendant. Given the limited pretrial supervision

18   available at this time due to COVID, including no home visits, limited drug testing,

19   and substance abuse treatment being conducted mostly virtually, the Court finds

20   that there are insufficient conditions available at this time to assure Defendant’s

     ORDER DENYING DEFENDANT’S MOTION TO MODIFY CONDITIONS OF
     RELEASE AND GRANTING THE UNITED STATES’ MOTION FOR
     DETENTION - 4
      Case 4:20-cr-06018-SAB       ECF No. 120     filed 10/06/20   PageID.271 Page 5 of 6




1    appearance at future court hearings and the safety of the community if he were to

2    be released.

3          Defendant has not rebutted the presumption of detention. Moreover, the

4    Court finds by clear and convincing evidence there are no conditions or

5    combination of conditions other than detention that will ensure the safety of the

6    community and the Defendant’s appearance at future court hearings.

7          ACCORDINGLY, IT IS ORDERED:

8          1.       The United States’ Motion for Detention (ECF No. 27) is

9    GRANTED.

10         2.       The Motion to Modify Conditions of Release (ECF No. 111) is

11   DENIED.

12         3.       Defendant shall be committed to the custody of the Attorney

13   General pending disposition of this case or until further order of the Court.

14   Defendant shall be afforded reasonable opportunity for private consultation with

15   counsel. On order of a court of the United States or on request of an attorney for

16   the United States, the person in charge of the corrections facility in which

17   Defendant is confined shall deliver Defendant to a United States Marshal for the

18   purpose of an appearance in connection with a court proceeding.

19         4.       If a party desires this Court to reconsider conditions of release

20   because of material and newly discovered circumstances under 18 U.S.C. §

     ORDER DENYING DEFENDANT’S MOTION TO MODIFY CONDITIONS OF
     RELEASE AND GRANTING THE UNITED STATES’ MOTION FOR
     DETENTION - 5
      Case 4:20-cr-06018-SAB     ECF No. 120    filed 10/06/20   PageID.272 Page 6 of 6




1    3142(f), that party shall file a motion with the Court, served upon the United

2    States Attorney, stating what circumstances are new, how they are established,

3    and the requested change in conditions of release.

4          5.     If a party seeks review of this Order by another court pursuant to 18

5    U.S.C. § 3145(b), counsel shall adhere to the Detention Order Review Protocol

6    found in LCrR 46(k).

7       DATED October 6, 2020.
                                 s/Mary K. Dimke
8                                MARY K. DIMKE
                        UNITED STATES MAGISTRATE JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

     ORDER DENYING DEFENDANT’S MOTION TO MODIFY CONDITIONS OF
     RELEASE AND GRANTING THE UNITED STATES’ MOTION FOR
     DETENTION - 6
